Name: Commission Regulation (EC) No 3041/94 of 14 December 1994 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: trade policy;  prices;  processed agricultural produce;  foodstuff
 Date Published: nan

 15. 12. 94 Official Journal of the European Communities No L 322/ 15 COMMISSION REGULATION (EC) No 3041/94 of 14 December 1994 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2045/91 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 3143/85 (^ as last amended by Regulation (EC) No 1970/94 (6), intro ­ duced a scheme for the sale at reduced prices of interven ­ tion butter intended for direct consumption in the form of concentrated butter ; Whereas, given that the level of aid for concentrated butter intended for direct consumption in the Commu ­ nity fixed pursuant to Commission Regulation (EEC) No 429/90 P), as last amended by Regulation (EEC) No 1756/93 (8), has been reduced , the selling price for inter ­ vention butter and the destination security should be adjusted in order to maintain a balance between the two measures for the disposal of butter ; Whereas the measures procided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3143/85 is hereby amended as follows :  in paragraph 1 , 'ECU 175' is replaced by 'ECU 170',  in the first indent to the first subparagraph of para ­ graph 4, 'ECU 194' is replaced by 'ECU 189'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 298 , 19. 11 . 1994, p. 1 . O OJ No L 169, 18 . 7. 1968 , p. 1 . (4) OJ No L 187, 13. 7. 1991 , p. 1 . 0 OJ No L 298 , 12. 11 . 1985, p. 9 . ( «) OJ No L 198 , 30. 7. 1994, p. 112. H OT No L 45, 21 . 2 . 1990, p. 8 . F8) OI No L 161 , 2 . 7 . 1993, D . 48 .